Citation Nr: 9926011	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right eye retinal 
pigment epithelial hypopigmentation.

2.  Entitlement to service connection for left eye 
disability.

3.  Entitlement to service connection for left ear hearing 
loss disability.

4.  Entitlement to service connection for right shoulder 
bursitis.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
December 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case was later transferred to the Atlanta, 
Georgia, RO.  The Board remanded these claims in April 1995.  
The requested development has been accomplished, to the 
extent possible, and the case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  Right eye retinal pigment epithelial hypopigmentation is 
attributable to service.

2.  Presbyopia of the right eye is a developmental defect.

3.  Competent evidence of a left eye disability is not of 
record.

4.  Presbyopia of the left eye is a developmental defect.

5.  Competent evidence of a current left ear hearing loss 
disability is not of record.

6.  Competent evidence of inservice disease or injury related 
to the right shoulder is not of record.

7.  Competent evidence of a diagnosis of arthritis in the 
right shoulder within one year following service is not of 
record.

8.  Competent evidence of a nexus between the diagnosis of 
right shoulder bursitis and service is not of record.



CONCLUSIONS OF LAW

1.  Right eye retinal pigment epithelial hypopigmentation was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  Presbyopia of the right eye is not a disease or injury 
within the meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1998).

3.  The claim for service connection for left eye disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Presbyopia of the left eye is not a disease or injury 
within the meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1998).

5.  The claim for service connection for left hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for right shoulder 
bursitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that his eye problems, left ear 
hearing loss, or right shoulder bursitis arose under combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

I.  Eyes

The appellant contends that he was told he would have to 
undergo laser surgery to correct his eye problems and that 
his eye problems are due to service.  

In November 1971, examination of the eyes and ophthalmoscopic 
examination were normal.  The appellant's visual acuity was 
20/20 in both eyes.  In a report of medical history completed 
by the appellant at that time, he stated "no" to ever 
having or having now eye problems.  In April 1979, 
examination of the eyes and ophthalmoscopic examination were 
normal.  The appellant's visual acuity was 20/20 in both 
eyes.  In March 1980, the appellant complained of having hazy 
vision at both distance and near and that his eyes got tired 
more quickly than normal.  The appellant reported that he did 
a lot of paperwork.  His vision in the right and left eyes 
was 20/20 both near and far, unaided.

In November 1982, examination of the eyes and ophthalmoscopic 
examination were normal.  The appellant's visual acuity was 
20/20 in the both eyes.  In a December 1982 treatment report, 
it was noted that the appellant was recommended to undergo a 
vision examination after having undergone a physical.  The 
appellant reported no ocular history or serious systemic 
history.  He complained that his night vision was not as good 
as it once was.  Extraocular movement was full and smooth.  
The assessment was accommodation infacility present but not 
asymptomatic.  In April 1987 and February 1988, examination 
of the eyes and ophthalmoscopic examination were normal.  The 
appellant's visual acuity was 20/20 in both eyes at the time 
of both examinations.  In a report of medical history 
completed by the appellant in February 1988, he stated "no" 
to ever having or having now eye trouble.  

In a December 1991 VA outpatient treatment report, a 
diagnosis of presbyopia, both eyes, was entered.  In February 
1992, an assessment of macular degeneration of the left eye 
was entered.  In March 1992, an assessment of macular 
degeneration of the right eye and blepharitis on the left 
upper lid were entered.

The purpose of the April 1995 remand was to have the 
appellant undergo an examination to determine which eye had 
macular degeneration.  The appellant underwent a VA 
examination in May 1996.  The diagnosis entered was macular 
degeneration, right eye, age related versus traumatic versus 
idiopathic.  The RO determined that the examination was 
inadequate for rating purposes and another examination was 
ordered.  

The appellant underwent a VA examination in March 1997.  The 
appellant denied any symptoms of metamorphopsia or vision 
loss.  The VA examiner stated that the appellant enjoyed 
"excellent visual acuity."  He stated that he reviewed the 
appellant's claims file and noted that in January 1992 the 
appellant had undergone an eye examination.  He stated that 
the optometrist found macular degeneration in the left eye, 
but noted that the drawing shown in the record was that of 
the right eye.  He stated that it was accompanied with a 
Humphrey visual field, which was completely normal as to both 
eyes.  He noted that the appellant's visual acuity at that 
time was 20/20.  He stated that a referral was made to 
Ophthalmology and that a diagnosis of macular degeneration in 
the right eye was entered in September 1992; however, he 
noted that there was no lengthy description within the 
treatment report as to the diagnosis of macular degeneration 
in the right eye.  He stated that it was apparent that just 
minor nonspecific changes of the macula were present, which 
he stated were placed under the umbrella diagnosis of macular 
degeneration.  The VA examiner stated that no specific 
etiology was determined at that time and that the appellant 
had had no symptoms since that time.  At the time of the 
March 1997 examination, the appellant denied any history of 
trauma, toxic exposure, nutritional disorder, sun gazing, or 
other exposure to bright light.

Examination revealed visual acuity of 20/20 in each eye.  
There was a normal external examination, ocular motility, 
pupils, and confrontational visual fields.  There was normal 
anterior segments in both eyes by slit-lamp, and tenometry 
measured 15 in both eyes by applanation.  Dilated fundus 
examination revealed nonspecific hypopigmentation of the 
retinal pigment epithelium in the central fovea of the right 
eye.  The fovea of the left eye was normal.  The macula of 
the left eye was normal.  The cup-to-disk ratio was 0.4 with 
pink healthy rims in both eyes.  The VA examiner stated that 
the rest of the examination was normal as to both eyes.  He 
made the following impression:

Retinal pigment epithelial 
hypopigmentation of the right eye.  This 
is a nonspecific finding.  The patient 
has shown no progression over a six[-
]year period.  The patient does not 
require laser or any other forms of 
intervention.  This does not appear to be 
a progressive process, and the patient is 
completely asymptomatic.  Since this was 
present only one month after discharge 
from the armed services, it is my 
suspicion that this was present during 
his in[]service period.  There is no 
etiology which is able to be determined 
by history or physical examinations to 
date.  This may even be a congenital 
change.

a.  Right eye

The Board finds that service connection for right eye retinal 
pigment epithelial hypopigmentation is warranted.  In the 
March 1997 VA examination report, the VA examiner made a 
finding of right eye retinal pigment epithelial 
hypopigmentation and noted that he suspected that such had 
been present in service, as it was shown within one month 
following service.  The Board is aware that the VA examiner 
stated only that it was his suspicion that the right eye 
retinal pigment epithelial hypopigmentation was present in 
service and that he did not state that such was incurred or 
aggravated in service.  See 38 U.S.C.A. § 1110.  However, the 
Board notes that in November 1971, prior to service, the 
appellant stated that he had not had any eye problems at that 
time.  Additionally, following his entrance into service, he 
complained of eye problems.  Also, within one month following 
service, the appellant was seen with eye complaints.  

The Board finds that the appellant's complaints in service 
coupled with the lack of complaints prior to service, the 
complaints immediately following service, and the VA 
examiner's findings in the March 1997 VA examination report 
that he suspected that the right eye retinal pigment 
epithelial hypopigmentation had been present in service to be 
enough to grant service connection for such.  The Board finds 
that the appellant's assertions are credible and will resolve 
any reasonable doubt in favor of the veteran.  Although the 
VA examiner stated that it was possible that right eye 
retinal pigment epithelial hypopigmentation was a congenital 
defect, he did not make an affirmative finding, and the Board 
will not construe his statement that it "may even be a 
congenital defect" to be evidence of such.  

Accordingly, service connection for right eye retinal pigment 
epithelial hypopigmentation is granted.

The Board notes that although a diagnosis of macular 
degeneration of the right eye had been entered, the March 
1997 VA examiner has established that such diagnosis was not 
accurate and that rather the appellant had right eye retinal 
pigment epithelial hypopigmentation.  The Board finds that 
the March 1997 VA examiner's findings outweigh the prior 
diagnosis of macular degeneration of the right eye.  
Different examiners have observed findings as to the 
appellant's right eye, and have entered different diagnoses.  
The Board is granting service connection for what appears to 
be the most accurate diagnosis.  Regardless, the findings 
variously diagnosed as macular degeneration of the right eye 
and right eye retinal pigment epithelial hypopigmentation is 
service connected.

The Board is aware that a diagnosis of presbyopia was entered 
as to the right eye; however, such diagnosis is not a disease 
or injury within the meaning of applicable law or regulations 
providing compensation benefits.  See 38 C.F.R. §§ 3.303(c), 
4.9 (1998).  The United States Court of Appeals for Veterans 
Claims (the Court) has held that in a case where the law, as 
opposed to the facts, is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board finds that the appellant's 
claim for service connection for presbyopia lacks legal 
merit.

b.  Left eye

The appellant's claim for service connection for left eye is 
not well grounded.  Although there is a diagnosis of macular 
degeneration in the left eye shown in a outpatient treatment 
report, the VA examiner who conducted the March 1997 
examination noted that the VA examiner had entered a 
diagnosis as to the left eye, but that the drawing was that 
of the right eye.  Additionally, although there is a 
diagnosis of blepharitis on the left upper lid in March 1992, 
no such diagnosis was entered in the March 1997 examination 
report, which would not show chronic blepharitis.  Thus, 
there is no evidence of a current left eye disability for 
which service connection could be granted.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  Because the appellant has not submitted any 
evidence of a current left eye disability, the Board must 
deny it as not well grounded.  Id.; see also Caluza, 7 Vet. 
App. at 505.  Although the appellant has stated that he 
currently suffers from a left eye disability, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.  Further, 
assuming that the appellant is claiming that there is a 
current left eye disability, he is a layman and his opinion 
is not competent.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The appellant's own, unsupported opinion does not 
give rise to a well-grounded claim.  Id.  

The Board is aware that a diagnosis of presbyopia was entered 
as to the left eye; however, such diagnosis is not a disease 
or injury within the meaning of applicable law or regulations 
providing compensation benefits.  See 38 C.F.R. §§ 3.303(c), 
4.9 (1998).  The Court has held that in a case where the law, 
as opposed to the facts, is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board finds that the appellant's 
claim for service connection for presbyopia lacks legal 
merit.

II.  Left ear hearing loss disability

The appellant has alleged that he incurred left ear hearing 
loss in service.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1998), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).

In November 1971, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
15
5
5
5
5

In March 1975, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
5
0
10
10
0

In February 1976, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
10
5
5
5
10

In April 1979, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
15
10
0
0
0

In October 1982, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
5
5
0
0
0

In November 1982, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
5
5
0
0
0

In April 1987, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
5
5
0
5
5

In February 1988, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
5
5
5
5
0

In a report of medical history completed by the appellant at 
that time, he stated no to ever having or having now hearing 
loss.

The appellant underwent a VA audiological evaluation in April 
1992.  Pure tone thresholds under air conduction, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
5
0
0
5
10

Pure tone thresholds under bone conduction, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
0
0
0
5
5

Speech audiometry revealed speech recognition ability of 
100 percent in the left ear.

In May 1996, the appellant's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
10
5
5
15
15

Speech audiometry revealed speech recognition ability of 
100 percent in the left ear.  The VA examiner noted that the 
appellant had reported bilateral hearing loss, with the right 
ear being worse than the left ear.  The appellant reported 20 
years of military noise exposure to aircraft engines with 
hearing protection worn.  The appellant denied middle ear 
pathology, vertigo, and civilian noise exposure.  The VA 
examiner noted that the results were within normal limits 
from 250 Hertz through 4000 Hertz, sloping to a mild hearing 
loss at 6000 Hertz, returning to normal limits at 8000 Hertz 
in the left ear.  Speech discrimination was determined to be 
good in the left ear.  Tympanograms and acoustic reflexes 
were normal.  The VA examiner noted that the test results 
were considered to be reliable for rating purposes.

The appellant's claim for left ear hearing loss is not well 
grounded.  None of the appellant's audiological evaluations 
either in service or the post service have revealed a hearing 
loss disability in accordance with 38 C.F.R. § 3.385.  The 
appellant has not established that he has a current hearing 
loss disability, see 38 C.F.R. § 3.385, which is a 
requirement for the granting of service connection, see 
Caluza, supra.  The April 1992 and May 1996 audiological 
evaluations revealed no auditory threshold in the left ear of 
40 decibels or greater nor did he have at least three 
thresholds that were 26 decibels or greater in the left ear.  
See 38 C.F.R. § 3.385.  Further, his speech recognition was 
100 percent in his left ear.  See id.  The Board is aware 
that the VA examiner stated in the May 1996 report that the 
appellant had mild hearing loss at 6000 Hertz in the left 
ear; however, 38 C.F.R. § 3.385 does not use 6000 Hertz to 
for a determination of a hearing loss disability for VA 
purposes.  The Board finds that the appellant does not have a 
left ear current hearing loss disability as measured under 38 
C.F.R. § 3.385.

Because the evidence establishes that the appellant does not 
have a hearing loss disability for VA purposes, the claim is 
not well grounded.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.  Further, assuming that the 
appellant is claiming that he has a current hearing loss 
disability, he is a layman and his opinion is not competent.  
See Layno, 6 Vet. App. at 470.  The appellant's own, 
unsupported opinion does not give rise to a well-grounded 
claim for service connection for left ear hearing loss 
disability.

III.  Right shoulder

The appellant contends that he developed a chronic right 
shoulder disability which manifested within one year 
following service.  He states that his right shoulder has 
gotten so bad that he has to have physical therapy and was 
told he would have to undergo manipulation anesthesia because 
of the scar tissue.

Reports of medical examinations conducted in April 1979, 
November 1982, April 1987, and February 1988, revealed that 
clinical evaluations of the appellant's upper extremities was 
normal.  In a report of medical history completed by the 
appellant in February 1988, he stated "no" to ever having 
or having now painful or trick shoulder.  

The appellant underwent a VA examination in April 1992.  The 
appellant reported that for the last six months, he had had 
discomfort in the right shoulder, which was worse with 
abduction and external rotation.  The VA examiner noted that 
the appellant did not date it to any particular strain or 
injury during military service.  The VA examiner stated 
neurological examination showed no abnormality except for 
some tenderness anteriorly over the head of the right 
humerus.  The impression was that the appellant had mild 
bursitis at the right shoulder.

Private medical records reveal that in September 1992, the 
appellant complained of right shoulder pain.  Dr. George 
Beasley reported decreased range of motion with abduction and 
stiffness.  The diagnosis was bursitis of the right shoulder.  
X-rays taken at that time revealed no fracture or tendonitis 
and was negative for arthritis.  In a September 1992 letter, 
Dr. Right. G. Ranelle stated that the appellant had 
significantly restricted range of motion to external and that 
his internal rotation and his abduction and flexion were only 
about 90 degrees.  X-rays taken at that time revealed no 
fracture or arthritis.

The Board must note that the record reflects that the 
appellant was scheduled to undergo a VA examination in 
October 1997 for his right shoulder bursitis and that he did 
not appear for the examination.  The record further reflects 
that the appellant was scheduled to undergo another VA 
examination in November 1998 and that he did not appear for 
the examination.  The letters notifying the appellant to 
appear for the scheduled examinations are not of record and 
thus it is impossible for the Board to know whether the 
appellant was informed of the consequences of his failure to 
appear for the examinations.  Additionally, the Board cannot 
tell if the appellant was given an opportunity to establish 
good cause for his failure to appear for the examinations.  
See 38 C.F.R. § 3.655.

Under 38 C.F.R. § 3.655(b), where entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  However, when an examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for an increased rating, the claim shall be 
denied.  Id.  

Here, the Board finds that rendering a decision without 
knowing whether the appellant would have established good 
cause for his failure to report to the VA examinations in 
October 1997 and November 1998 would not be prejudicial to 
the appellant.  First, the appellant's claim for service 
connection for right shoulder bursitis falls under "any 
other original claim," as it was added after the appellant's 
original VA Form 21-526, Veteran's Application for 
Compensation or Pension, and thus would not be an original 
claim.  Under 38 C.F.R. § 3.655(b), failure to appear for a 
scheduled VA examination with "any other original claim" 
will require a denial of the claim.  Thus the Board's 
decision to adjudicate the claim is not prejudicial to the 
appellant.

Second, the appellant has not alleged that he injured his 
right shoulder in service nor has he alleged that he incurred 
a right shoulder disease in service.  Rather, he stated that 
he woke up with pain following service.  Thus, the appellant 
has not made an allegation that he incurred a disease or 
injury in service.  His allegation is that he developed a 
chronic right shoulder disability within the one year 
following service.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service, see 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998); 
however, the evidence has not established a diagnosis of 
arthritis in the right shoulder within one year following 
service.  X-rays taken in September 1992 did not reveal 
arthritis.  The appellant's allegations that he manifested a 
chronic right shoulder disability within one year following 
service would not establish a well-grounded claim for service 
connection for right shoulder bursitis.  Bursitis is not a 
presumptive disability.  38 U.S.C.A. § 1101 (West 1991).  
Thus, the Board finds that the appellant's claim for service 
connection for right shoulder bursitis is not well grounded, 
see Caluza, supra, and it is for the above reasons that the 
Board does not find that a decision as to this issue is 
prejudicial to the appellant.

Additionally, the appellant has not brought forth evidence of 
a nexus between the diagnosis of right shoulder bursitis and 
service.  See Caluza, supra.  Here, the appellant has not 
fulfilled the elements of incurrence or aggravation of a 
disease or injury in service based on his assertions nor has 
he brought forth evidence of a nexus between a current 
disability and service, and thus the claim is not well 
grounded.  See id.  Although the appellant has stated that 
his right shoulder bursitis is related to service, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.  For the reasons 
stated above, the Board has determined that the appellant has 
not brought forth evidence of a well-grounded claim for 
service connection for right shoulder bursitis.

IV.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in March 1993 and supplemental 
statements of the case in 1997 and 1999.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

Service connection for right eye retinal pigment epithelial 
hypopigmentation is granted.  Service connection for left eye 
disability, left ear hearing loss disability, and right 
shoulder bursitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

